                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    EARL AL KALASHNIKOV,                                   MEMORANDUM DECISION
                                                               AND ORDER
                 Plaintiff,

    v.                                                           Case No. 2:19-cv-411

    GARY R. HERBERT, et al.,
                                                          District Judge Clark Waddoups
                 Defendants.                          Chief Magistrate Judge Paul M. Warner


         Before the court is Plaintiff Earl Al Kalashnikov’s (“Plaintiff”) pro se Motion for

Disqualification. 1 Plaintiff’s motion seeks to disqualify District Judge Clark Waddoups pursuant

to 28 U.S.C. § 455(a). 2 Plaintiff asks the undersigned to recuse himself for the prejudicial and

biased actions he has allegedly displayed throughout the case.

                                            DISCUSSION

         In support of his motion, Plaintiff cites to the court’s August 20, 2019 order, to which he

asserts the order “lacked any empathy or understanding” and appears to disagree with the court’s

decision to deny Plaintiff’s motion to seal. 3 Plaintiff further complains that the undersigned has

not ruled on the merits of his complaint in a timely fashion and asserts that referral to Chief

Magistrate Judge Paul M. Warner was done as a stalling tactic. Plaintiff goes on to state that “he

has reason to believe these judges want to dismiss the case because they feel he’s beneath the

defendants as parties in their capacities.” 4



1
  See ECF No. 16.
2
  Plaintiff also moves to disqualify Chief Magistrate Judge Paul M. Warner, a motion that has
been denied. See Ct. Order, Mar. 3, 2020, ECF No. 17.
3
  ECF No. 16 at 2.
4
  Id. at 4.
         Section 455(a) provides that “[a]ny justice, judge, or magistrate judge of the United

States shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” 28 U.S.C. § 455(a). Under this statute, “[t]here must be a reasonable factual basis to

question the judge’s impartiality.” In re McCarthey, 368 F.3d 1266, 1269 (10th Cir. 2004)

(citation omitted). The fact that a judge has made rulings adverse to a party, standing alone, is

not a basis for disqualification. See Liteky v. United States, 510 U.S. 540, 555 (1994). The

provision sets forth an objective standard, see In re McCarthey, 368 F.3d at 1269, and

disqualification is required only if a “reasonable person, knowing all the relevant facts, would

harbor doubts about the judge’s impartiality.” United States v. Cooley, 1 F.3d 985, 993 (10th Cir.

1993) (quotations and citations omitted).

         After considering Plaintiff’s concerns, the undersigned determines Plaintiff has not

stated a sufficient basis for disqualification under 28 U.S.C. § 455(a). Plaintiff has not identified

any factual basis for recusal. Rather, Plaintiff provides only conclusory allegations and offers

criticism of the undersigned’s previous rulings. The court, therefore, concludes that Plaintiff has

failed to establish a basis for recusal, as his conclusory allegations fail to demonstrate any “deep-

seated favoritism or antagonism that would make fair judgment impossible.” Liteky, 510 U.S. at

555.

                                               ORDER

         For these reasons, Plaintiff’s Motion for Disqualification 5 at to District Judge Clark

Waddoups is DENIED.

         IT IS SO ORDERED.




5
    See ECF No. 16.
                                                   2
DATED this 4th day of March, 2020.



                                         BY THE COURT:



                                                         _____________________
                                         Clark Waddoups
                                         United States District Judge




                                     3
